Exhibit 10.7

Execution Copy

 

 

 

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

AMONG

THE PRINCETON REVIEW, INC.,

BAIN CAPITAL VENTURE FUND 2007, L.P.,

BCVI-TPR INTEGRAL L.P.,

PRIDES CAPITAL FUND I LP,

FALCON STRATEGIC PARTNERS III, LP

AND

THE OTHER PURCHASERS NAMED ON SCHEDULE I HERETO

DATED AS OF DECEMBER 7, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Authorization of Securities    1 2.    Sale and Purchase of the Series E
Preferred Stock    2 3.    Closing; Payment of Purchase Price; Use of Proceeds
   2 3.1.    Closing    2 3.2.    Use of Proceeds    2 4.    Representations and
Warranties of the Purchasers; Register of Securities; Restrictions on Transfer
   2 4.1.    Organization    2 4.2.    Validity    3 4.3.    Brokers    3 4.4.
   Investment Representations and Warranties    3 4.5.    Acquisition for Own
Account    3 4.6.    Ability to Protect Its Own Interests and Bear Economic
Risks    3 4.7.    Accredited Investor    3 4.8.    Access to Information    4
4.9.    Restricted Securities    4 4.10.    Residence    4 4.11.    Series C
Preferred Stock    4 5.    Representations and Warranties by the Company    4
5.1.    Capitalization    5 5.2.    Due Issuance and Authorization of Capital
Stock    6 5.3.    Organization    6 5.4.    Subsidiaries    6 5.5.    Consents
   6 5.6.    Authorization; Enforcement    6 5.7.    Issuance of Securities    7
5.8.    No Conflicts    7 5.9.    Material Contracts    8 5.10.    Right of
First Refusal; Stockholders Agreement; Voting and Registration Rights    8 5.11.
   Previous Issuances    9 5.12.    No Integrated Offering    9 5.13.    SEC
Reports; Financial Statements    9 5.14.    No Undisclosed Material Liabilities
   10 5.15.    Litigation    10 5.16.    Taxes    11 5.17.    Employee Matters
   11 5.18.    Compliance with Laws    12 5.19.    Brokers    12 5.20.   
Environmental Matters    12 5.21.    Intellectual Property Matters    13 5.22.
   Related-Party Transactions    16 5.23.    Title to Property and Assets    16

 

-i-



--------------------------------------------------------------------------------

5.24.    Disclosure    17 5.25.    Absence of Changes    17 5.26.    Illegal
Payments    18 5.27.    Suppliers and Customers    19 5.28.    Regulatory
Permits    19 5.29.    Insurance    19 5.30.    [Reserved.]    19 5.31.   
Investment Company    19 5.32.    Listing and Maintenance Requirements    19
5.33.    Accountants    20 5.34.    [Reserved.]    20 5.35.    Application of
Takeover Protections    20 5.36.    Stock Options    20 5.37.    Acquisition and
Financing Documents    20 5.38.    Target Representations and Warranties    21
6.    Conditions of Parties’ Obligations    21 6.1.    Conditions of the
Purchasers’ Obligations    21 6.2.    Conditions of the Company’s Obligations   
23 6.3.    Conditions of Each Party’s Obligations    24 7.    Covenants    24
7.1.    Reporting Requirements; Access to Records    24 7.2.    Integration   
24 7.3.    Securities Laws Disclosure; Publicity    25 7.4.    Reservation of
Stock    25 7.5.    Listing of Common Stock    25 7.6.    Filings    25 7.7.   
Board Representation; Nomination of Chief Executive Officer    26 7.8.    Board
Committees    26 7.9.    Board Observer Rights    26 7.10.    Nomination Process
   27 7.11.    Standstill on Change of Control    27 7.12.    Termination of
Agreement    27 7.13.    Effect of Termination    28 8.    Transfer
Restrictions; Restrictive Legend    28 8.1.    Transfer Restrictions    28 8.2.
   Unlegended Certificates    28 9.    Registration, Transfer and Substitution
of Certificates for Securities    29 9.1.    Stock Register; Ownership of
Securities    29 9.2.    Replacement of Certificates    29 10.    Definitions   
29 11.    Enforcement    34 11.1.    Cumulative Remedies    34 11.2.    No
Implied Waiver    34 12.    Confidentiality    34

 

-ii-



--------------------------------------------------------------------------------

13.    Miscellaneous    35 13.1.    Waivers and Amendments    35 13.2.   
Notices    35 13.3.    Indemnification; Survival    37 13.4.    No Waivers    38
13.5.    Successors and Assigns    38 13.6.    Headings    38 13.7.    Governing
Law    38 13.8.    Independent Nature of Purchasers’ Obligations and Rights   
38 13.9.    Fees and Expenses    39 13.10.    Jurisdiction    39 13.11.   
Waiver of Jury Trial    40 13.12.    Counterparts; Effectiveness    40 13.13.   
Entire Agreement    40 13.14.    Severability    40

LIST OF EXHIBITS

 

EXHIBIT A    Series E Certificate of Designation EXHIBIT B    Series D
Certificate of Designation EXHIBIT C    Certificate of Elimination EXHIBIT D   
Amended and Restated Investor Rights Agreement EXHIBIT E    Company By-laws

 

-iii-



--------------------------------------------------------------------------------

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES E PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into this 7th day of December, 2009 by and among The Princeton Review,
Inc., a Delaware corporation (the “Company”), Bain Capital Venture Fund 2007,
L.P., a Delaware limited partnership (“BCVF 2007”), BCVI-TPR Integral L.P., a
Delaware limited partnership (“BCVI”) and, together with BCVF 2007,
collectively, “Bain Capital”), Prides Capital Fund I LP, a Delaware limited
partnership (“Prides Capital”), and the other entities and individuals as listed
on Schedule I attached hereto (Bain Capital, Prides Capital and such other
entities and individuals, collectively, the “Purchasers”). Certain terms used
and not otherwise defined in the text of this Agreement are defined in
Section 10 hereof.

RECITALS

WHEREAS, the Company desires to issue and to sell to each of the Purchasers, and
the Purchasers desire to purchase from the Company, the shares of Series E
Preferred Stock (as defined below) set forth opposite such Purchaser’s name on
Schedule I attached hereto in the column “Shares Purchased” in consideration of
cash and/or shares of the Company’s Series C Convertible Preferred Stock, par
value $0.01 per share (the “Series C Preferred Stock”), currently held by some
of the Purchasers, as set forth on Schedule I, all in accordance with the terms
and provisions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Authorization of Securities. The Company has authorized the issuance and sale
of an aggregate of up to 98,275 shares of its Series E Non-Convertible Preferred
Stock, par value $0.01 per share (the “Series E Preferred Stock”), which will
become convertible into shares of Series D Convertible Preferred Stock, par
value $0.01 per share (the “Series D Preferred Stock” and, together with the
Series E Preferred Stock, collectively, the “New Preferred Stock”), upon the
Series E Preferred Stock Conversion Approval and which will have the rights,
preferences and privileges set forth in the form of Certificate of Designation
of Series E Preferred Stock attached hereto as Exhibit A (the “Series E
Certificate of Designation”). Upon issuance thereof, the Series D Preferred
Stock will be convertible into shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), and will have the rights, preferences and
privileges set forth in the form of Certificate of Designation of Series D
Preferred Stock attached hereto as Exhibit B (the “Series D Certificate of
Designation” and, together with the Series E Certificate of Designation,
collectively, the “Certificates of Designation”). The shares of Common Stock
issued or issuable upon conversion of the Series D Preferred Stock are sometimes
referred to herein collectively as the “Conversion Shares” and the shares of
Series E Preferred Stock, the shares of Series D Preferred Stock and the
Conversion Shares are sometimes referred to herein collectively as the
“Securities”.



--------------------------------------------------------------------------------

2. Sale and Purchase of the Series E Preferred Stock. Upon the terms and subject
to the conditions herein contained, the Company agrees to sell to each
Purchaser, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, at the Closing, the number of shares of Series E Preferred
Stock set forth in the column “Shares Purchased” opposite such Purchaser’s name
on Schedule I attached hereto, for a purchase price per share equal to $1,000
(the “Purchase Price”), which shall be paid in cash and/or shares of Series C
Preferred Stock, which shares shall be cancelled and retired pursuant to the
certificate of elimination attached hereto as Exhibit C, all as set forth in the
column “Consideration” opposite such Purchaser’s name on Schedule I attached
hereto.

3. Closing; Payment of Purchase Price; Use of Proceeds.

3.1. Closing. The closing (the “Closing”) with respect to the transaction
contemplated in Section 2 hereof shall take place at the offices of Ropes &
Gray LLP, One International Place, Boston, Massachusetts simultaneously with the
closing of the Acquisition, or at such other time and place as the Company and
Purchasers may agree (the “Closing Date”). At the Closing, the Company shall
deliver to each Purchaser certificates representing the Series E Preferred Stock
which such Purchaser is purchasing at the Closing as set forth on Schedule I
attached hereto, registered in the name of such Purchaser, against delivery to
the Company by such Purchaser of a wire transfer and/or shares of Series C
Preferred Stock (as the case may be) in the amount of the Purchase Price
therefor.

3.2. Use of Proceeds. The Company shall use the proceeds from the sale of Series
E Preferred Stock hereunder to fund the acquisition by the Company of all of the
issued and outstanding shares of Penn Foster Education Group, Inc., a Delaware
corporation (the “Target”, and such acquisition, the “Acquisition”) pursuant to
the Stock Purchase Agreement, dated as of October 16, 2009 (the “Stock Purchase
Agreement”), by and among the Company, Penn Foster Holdings LLC (the “Seller”),
the Target and certain members of the Seller party thereto, to pay all related
fees and expenses, to repay all amounts owing under the Company’s or Target’s
existing senior secured credit facilities and all other indebtedness and the
remainder for working capital and general corporate purposes.

4. Representations and Warranties of the Purchasers; Register of Securities;
Restrictions on Transfer. Each Purchaser (except in the case of Section 4.11,
which shall apply only to the Purchasers specified therein), severally as to
itself and not jointly, represents and warrants to the Company as follows:

4.1. Organization. The Purchaser is duly formed or organized, validly existing
and in good standing under the laws of its jurisdiction of organization or
formation, and has all requisite corporate, limited liability company,
partnership or trust (as the case may be) power and authority to enter into this
Agreement and the other Transaction Documents and instruments referred to herein
to which it is a party and to consummate the transactions contemplated hereby
and thereby.

 

- 2 -



--------------------------------------------------------------------------------

4.2. Validity. The execution, delivery and performance of this Agreement and the
other Transaction Documents and instruments referred to herein, in each case to
which such Purchaser is a party, and the consummation by such Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of such Purchaser. This Agreement has been duly
executed and delivered by such Purchaser, and the other Transaction Documents
and instruments referred to herein to which it is a party will be duly executed
and delivered by such Purchaser, and each such agreement constitutes or will
constitute a valid and binding obligation of such Purchaser enforceable against
it in accordance with its terms.

4.3. Brokers. There is no broker, investment banker, financial advisor, finder
or other person which has been retained by or is authorized to act on behalf of
such Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.4. Investment Representations and Warranties. Such Purchaser understands that
the offering and sale of the Securities have not been registered under the
Securities Act and are being made in reliance upon federal and state exemptions
for transactions not involving a public offering which depend upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Purchaser’s representations as expressed herein. The Purchaser acknowledges
that, except as set forth in the Amended and Restated Investor Rights Agreement,
the Company has no obligation to register or qualify the Securities for resale.

4.5. Acquisition for Own Account. Such Purchaser is acquiring the Securities for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act.

4.6. Ability to Protect Its Own Interests and Bear Economic Risks. Such
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and is able to sustain a loss of all of its investment in the
Securities without economic hardship if such a loss should occur.

4.7. Accredited Investor. Such Purchaser is an “accredited investor” as that
term is defined in Regulation D promulgated under the Securities Act.

 

- 3 -



--------------------------------------------------------------------------------

4.8. Access to Information. Such Purchaser has been given access to all Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Securities. The representations of the
Purchasers contained in this Section 4.8 shall not affect the ability of the
Purchasers to rely on the representations and warranties made by the Company
pursuant to Section 5 of this Agreement.

4.9. Restricted Securities.

(a) Such Purchaser understands that the Securities will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

(b) Such Purchaser acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available.

(c) Such Purchaser is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

4.10. Residence. The office or offices of such Purchaser in which its investment
decision was made, and which is its principal place of business, in the case of
a corporation, limited liability company, partnership or other entity, or is its
residence, in the case of an individual, is located at the address or addresses
of such Purchaser set forth on Schedule I hereto.

4.11. Series C Preferred Stock. Such Purchaser that holds shares of Series C
Preferred Stock as set forth in the column “Consideration” opposite such
Purchaser’s name on Schedule I attached hereto is the beneficial owner of such
shares and has good and valid title to such shares. Such Purchaser has full and
legal right, power and capacity to tender such shares of Series C Preferred
Stock for cancellation as set forth on Schedule I hereto. Upon the Closing, such
Purchaser will have no rights in connection with such shares other than its
rights pursuant to this Agreement and the Transaction Documents.

5. Representations and Warranties by the Company. Except as disclosed by the
Company in a written Disclosure Schedule provided by the Company to the
Purchasers dated the date hereof (the “Disclosure Schedule”), the Company
represents and warrants to each Purchaser that the statements contained in this
Section 5 are complete and accurate as of the date of this Agreement. The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 5, and the
disclosures in

 

- 4 -



--------------------------------------------------------------------------------

any section or subsection of the Disclosure Schedule shall qualify other
sections and subsections in this Section 5 only to the extent it is readily
apparent from a reasonable reading of the disclosure that such disclosure is
applicable to such other sections and subsections. For purposes of this
Section 5, all references to the “Company” contained herein shall not include
the Target.

5.1. Capitalization.

(a) As of the date hereof, and after giving effect to the filing of the
Certificates of Designation and the Closing, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $0.01 per
share, and 5,000,000 shares of preferred stock, par value $0.01 per share, of
which 300,000 shares are designated Series D Preferred Stock and 98,275 shares
are designated Series E Preferred Stock. As of the date hereof, and after giving
effect to the filing of the Certificates of Designation and the Closing, there
are 33,727,272 outstanding shares of Common Stock, no outstanding shares of
Series D Preferred Stock, 98,275 outstanding shares of Series E Preferred Stock,
3,169,292 shares of Common Stock are available for issuance upon the exercise of
outstanding stock options, warrants, or other convertible rights and 1,822,267
shares of Common Stock are reserved for issuance under the Company’s 2000 Stock
Incentive Plan (the “Benefit Plan”). As of the date hereof, and after giving
effect to the filing of the Certificates of Designation and the Closing, the
Company has no other shares of capital stock authorized, issued or outstanding.
Except for the shares of Series C Preferred Stock held by the Purchasers as set
forth in the column “Consideration” opposite such Purchasers’ names on Schedule
I attached hereto, there are no other shares of Series C Preferred Stock
outstanding.

(b) As of the date hereof, except as set forth on the SEC Reports, Schedule
5.1(b) or as described in Section 5.1(a); except as may be granted or required
by this Agreement and the other Transaction Documents; and except for the
obligation to issue 4,275 shares of Series E Preferred Stock pursuant to the
Financing Documents, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock, nor are any such issuances or arrangements contemplated; (ii) there are
no agreements or arrangements under which the Company is or may become obligated
to register the sale of any of its securities under the Securities Act;
(iii) the Company has no obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any of its equity securities or any interests
therein or to pay any dividend or make any distribution in respect thereof; and
(iv) the Company has not reserved any shares of capital stock for issuance
pursuant to any stock option plan or similar arrangement.

 

- 5 -



--------------------------------------------------------------------------------

5.2. Due Issuance and Authorization of Capital Stock. All of the outstanding
shares of capital stock of the Company have been validly issued and are fully
paid and non-assessable. The sale and delivery of the shares of Series E
Preferred Stock to the Purchasers, when issued, sold and delivered in accordance
with the terms and for the consideration hereof, and the issuance of the shares
of Series D Preferred Stock upon conversion of the shares of Series E Preferred
Stock and the issuance of the Conversion Shares upon conversion of the shares of
Series D Preferred Stock will vest in the holders thereof legal and valid title
to such Securities, free and clear of any lien, claim, judgment, charge,
mortgage, security interest, pledge, escrow, equity or other encumbrance
(collectively, “Encumbrances”).

5.3. Organization. The Company and each of its Subsidiaries (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, except, in the case of its
Subsidiaries, where the failure to be so incorporated or organized would not
have a Material Adverse Effect, (b) is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where the nature of
the property owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and (c) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted. The Company has its principal place of
business and chief executive office in Framingham, Massachusetts.

5.4. Subsidiaries. All of the direct and indirect Subsidiaries of the Company
are set forth on the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Encumbrances, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

5.5. Consents. Assuming the accuracy of the representations made by the
Purchasers in Section 4 of this Agreement, neither the execution, delivery or
performance of the Certificates of Designation, this Agreement, the other
Transaction Documents, the Financing Documents, the Stock Purchase Agreement or
the Acquisition Documents by the Company, nor the consummation by it of the
obligations and transactions contemplated hereby or thereby (including, without
limitation, the issuance, the reservation for issuance and the delivery, as
applicable, of the New Preferred Stock or the issuance and delivery of the
Conversion Shares) requires any consent of, authorization by, exemption from,
filing with or notice to any Governmental Entity or any other Person, other than
(a) the filing of the Certificates of Designation with the Secretary of State of
the State of Delaware, (b) the filings required to comply with the Company’s
registration obligations under the Amended and Restated Investor Rights
Agreement and (c) filings required under applicable U.S. federal and state
securities laws.

5.6. Authorization; Enforcement. The Company has, or as of the Closing will
have, all requisite corporate power and has, or as of the Closing will have,
taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Agreement, the
Financing Documents, the Stock Purchase Agreement, the

 

- 6 -



--------------------------------------------------------------------------------

Acquisition Documents and the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Securities and the provision to the Purchasers
of the rights contemplated by the Transaction Documents) and no action on the
part of the stockholders of the Company is required other than obtaining the
Series E Preferred Stock Conversion Approval and the approval of the holders of
Series C Preferred Stock. The execution, delivery and performance by the Company
of each of the Transaction Documents, the execution and filing of the
Certificates of Designation, and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company, and the other Transaction Documents
and instruments referred to herein to which it is a party will be duly executed
and delivered by the Company, and each such agreement constitutes or will
constitute a valid and binding obligation of the Company enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general equitable principles.

5.7. Issuance of Securities. The Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be duly authorized and, assuming conversion on the date hereof, a
sufficient number of shares of authorized but unissued shares of Common Stock
and Series D Preferred Stock have been reserved for issuance upon conversion of
the Series D Preferred Stock and the Series E Preferred Stock, respectively, and
upon such issuance or conversion in accordance with the terms of this Agreement,
the Series D Certificate of Designation or the Series E Certificate of
Designation, as the case may be, all such Securities will be duly authorized,
validly issued, fully paid and non-assessable, and free from all taxes and
Encumbrances and will not be subject to preemptive rights or other similar
rights of stockholders of the Company, and the issuance of such shares will not
impose personal liability upon the holder thereof.

5.8. No Conflicts. The execution, delivery and performance of each of the
Transaction Documents, the Financing Documents, the Stock Purchase Agreement and
the Acquisition Documents; the execution and filing of the Certificates of
Designation; and the consummation of the Financings, the Acquisition and the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the New Preferred Stock
and the Conversion Shares) will not (a) result in a violation of the Amended and
Restated Certificate of Incorporation and By-laws of the Company (collectively,
the “Charter Documents”) or the certificates of formation, operating agreements,
certificates of incorporation or by-laws of any of its Subsidiaries,
(b) conflict with or result in the breach of the terms, conditions or provisions
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any agreement, lease, mortgage, license,
indenture, instrument or other contract to which the Company or any Subsidiary
is a party, (c) result in a material violation of any law, rule, regulation,
order, judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations) applicable to the Company or any

 

- 7 -



--------------------------------------------------------------------------------

Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected, (d) result in a material violation of any rule or regulation
of FINRA or the Company’s Trading Markets, or (e) except pursuant to the
Financing Documents, result in the creation of any Encumbrance upon any of the
Company’s or any Subsidiary’s assets, except, in the case of clauses (b) or (e),
for any such conflicts, violations, breaches, defaults or other occurrences that
would not have, individually or in the aggregate, a Material Adverse Effect. The
Company is not in material violation of its Charter Documents and neither the
Company nor any Subsidiary is in material default (and no event has occurred
which, with notice or lapse of time or both, would cause the Company to be in
material default) under, nor has there occurred any event giving others (with
notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any Material Contract. The business of the
Company and its Subsidiaries is not being conducted in violation in any material
respect of any law, ordinance or regulation of any Governmental Entity except
for such violations that would not have a Material Adverse Effect.

5.9. Material Contracts. Each Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally and by general equitable principles. There has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company under
any such Material Contract or, to the knowledge of the Company, by any other
Person to any such contract, except for such violations or defaults that would
not have a Material Adverse Effect. To the knowledge of the Company, it has not
been notified that any party to any Material Contract intends to cancel,
terminate, not renew or exercise an option under any Material Contract, whether
in connection with the transactions contemplated hereby or otherwise.

5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except pursuant to any agreement listed as an exhibit to SEC Reports,
this Agreement or the other Transaction Documents, no party has any right of
first refusal, right of first offer, right of co-sale, preemptive right or other
similar right regarding the equity securities of the Company. Except pursuant to
any agreement listed as an exhibit to SEC Reports or, in the case of (e) below,
except for the Financing Documents, there are no provisions of the Charter
Documents, no Material Contracts other than the Certificates of Designation,
this Agreement or the other Transaction Documents, which (a) may affect or
restrict the voting rights of the Purchasers with respect to the Securities in
their capacity as stockholders of the Company, (b) restrict the ability of the
Purchasers, or any successor thereto or assignee or transferee thereof, to
transfer the Securities, (c) would adversely affect the Company’s or any
Purchaser’s right or ability to consummate the transactions contemplated by this
Agreement or comply with the terms of the other Transaction Documents or the
Certificates of Designation and the transactions contemplated hereby or thereby,
(d) require the vote of more than a majority of the Company’s issued and
outstanding Common Stock, voting together as a single class, to take or prevent
any

 

- 8 -



--------------------------------------------------------------------------------

corporate action, other than those matters requiring a different vote under
Delaware law, or (e) entitle any party to nominate or elect any director of the
Company or require any of the Company’s stockholders to vote for any such
nominee or other person as a director of the Company in each case above.

5.11. Previous Issuances. All shares of capital stock and other securities
issued by the Company prior to the Closing Date have been issued in transactions
registered under or exempt from the registration requirements under the
Securities Act and all applicable state securities or “blue sky” laws, and in
compliance with all applicable corporate laws. The Company has not violated the
Securities Act or any applicable state securities or “blue sky” laws in
connection with the issuance of any shares of capital stock or other securities
prior to the Closing Date.

5.12. No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Securities nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Securities under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

5.13. SEC Reports; Financial Statements.

(a) Except as disclosed on the SEC Reports, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, if the Company has previously amended any of its SEC Reports,
such amendment shall not mean or imply that the foregoing representation or
warranty is not true and correct. All Material Contracts to which the Company is
a party or to which the property or assets of the Company are subject are
required to be included as part of or specifically identified in the SEC Reports
are so included or specifically identified. Except as disclosed to the

 

- 9 -



--------------------------------------------------------------------------------

Purchasers in writing, the Company has filed all SEC Reports required to be
filed with the SEC since December 31, 2006 (the “Post-2006 SEC Reports”);
provided that, if the Company amends any of its Post-2006 SEC Reports, such
amendment shall not mean or imply that any representation or warranty in this
Agreement was not true and correct when made or became untrue thereafter.

(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

5.14. No Undisclosed Material Liabilities. As of the date of this Agreement,
there are no liabilities of the Company, of any kind whatsoever, whether
interest-bearing indebtedness, or liabilities accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities:

(a) reflected in the financial statements included in the SEC Reports;

(b) incurred in the ordinary course of business, consistent with past practice;

(c) created under, or incurred in connection with, this Agreement, the other
Transaction Documents, the Certificates of Designation, the Financing Documents,
or the Acquisition Documents; or

(d) which would not in the aggregate be material to the Company.

5.15. Litigation. There is no action, suit, investigation or other proceeding
pending against, or to the knowledge of the Company, threatened against or
affecting, the Company or any of its Subsidiaries or any of their properties or
to the knowledge of the Company any of its or their officers or directors before
any court or arbitrator or any Governmental Entity that could cause a Material
Adverse Effect, except as disclosed in the SEC Reports or as set forth on
Schedule 5.15. To the knowledge of the Company, there are no facts that would
cause a reasonable person to believe that such a proceeding would likely result.

 

- 10 -



--------------------------------------------------------------------------------

5.16. Taxes. The Company and each of its Subsidiaries has properly filed all
federal, foreign, state, local, and other tax returns and reports which are
required to be filed, which returns and reports were properly completed and are
true and correct in all respects, and all taxes, interest, and penalties due and
owing have been timely paid, except for those taxes, interest or penalties which
would not have a Material Adverse Effect. Except as set forth on Schedule 5.16,
there are no outstanding waivers or extensions of time with respect to the
period for assessing or auditing any tax or tax return of the Company or any
Subsidiary, or claims now pending or matters under discussion between the
Company or any Subsidiary and any taxing authority in respect of any tax of the
Company or any Subsidiary.

5.17. Employee Matters.

(a) The Company has listed any “employee benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that it maintains
for employees on any agreement listed as an exhibit to an SEC Report or on
Schedule 5.17(a).

(b) Except as set forth on the SEC Reports, (i) no director or officer or other
employee of the Company will become entitled to any retirement, severance or
similar benefit or enhanced or accelerated benefit (including any acceleration
of vesting) or lapse of repurchase rights or obligations with respect to any
employee benefit plan subject to ERISA or other benefit under any compensation
plan or arrangement of the Company (each, an “Employee Benefit Plan”)) solely as
a result of the transactions contemplated in this Agreement; and (ii) no payment
made or to be made to any current or former employee or director of the Company,
or any of its Affiliates by reason of the transactions contemplated hereby
(whether alone or in connection with any other event, including, but not limited
to, a termination of employment) will constitute an “excess parachute payment”
within the meaning of Section 280G of the Code.

(c) No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the knowledge of the Company, the continued employment of each
such executive officer does not subject the Company or any of its Subsidiaries
to any liability with respect to any of the foregoing matters, except for such
violations which would not have a Material Adverse Effect.

(d) Except as set forth on Schedule 5.17(d), the Company and its Subsidiaries
are in compliance with all applicable federal, state, local and foreign
statutes, laws (including, without limitation, common law), judicial decisions,
regulations, ordinances, rules, judgments, orders and codes respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours, and no work stoppage or labor strike against the Company or any
Subsidiary is pending or, to their knowledge, threatened, nor is the Company or
any Subsidiary involved in or, to their knowledge, threatened with any labor
dispute, grievance or litigation relating to

 

- 11 -



--------------------------------------------------------------------------------

labor matters involving any employees of the Company or any Subsidiary, except
for any of the foregoing which would not have a Material Adverse Effect. To the
Company’s knowledge, there are no suits, actions, disputes, claims (other than
routine claims for benefits), investigations or audits pending or, to the
knowledge of the Company, threatened in connection with any Employee Benefit
Plan.

5.18. Compliance with Laws. Except as set forth on Schedule 5.18, the Company
and its Subsidiaries have, and are in compliance with the terms of, all
franchises, permits, licenses and other rights and privileges necessary to
conduct the Company’s present and proposed business and are in compliance with
and have not violated, in any respect, any applicable provisions of any laws,
statutes, ordinances or regulations or the terms of any judgments, orders,
decrees, injunctions or writs, except for any of the foregoing which would not
have a Material Adverse Effect.

5.19. Brokers. There is no investment banker, broker, finder, financial advisor
or other person which has been retained by or is authorized to act on behalf of
the Company who is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

5.20. Environmental Matters.

(a)(i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company, threatened by any Person against the Company or any of
its Subsidiaries and no penalty has been assessed against the Company or any of
its Subsidiaries, in each case, with respect to any matters relating to or
arising out of any Environmental Law; (ii) the Company and its Subsidiaries are
in material compliance with all applicable Environmental Laws; and (iii) to the
knowledge of the Company, there are no material liabilities of or relating to
the Company and its Subsidiaries relating to or arising out of any Environmental
Law, and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in a such a liability.

(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, binding judicial decisions,
regulations, ordinances, rules, binding judgments, binding orders, codes,
binding injunctions and permits relating to human health and the environment,
including, but not limited to, Hazardous Materials; and the term “Hazardous
Material” means all substances or materials regulated as hazardous, toxic,
explosive, dangerous, flammable or radioactive under any Environmental Law
including, but not limited to: (i) petroleum, asbestos, or polychlorinated
biphenyls and (ii) in the United States, all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan.

 

- 12 -



--------------------------------------------------------------------------------

5.21. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures and all reissuances, continuations, continuations-in-part,
divisionals, revisions, extensions and reexaminations thereof, (ii) all
trademarks, service marks, trade dress, logos, trade names and corporate names
and all translations, adaptations, derivations and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, (iii) all copyrightable works, mask works
or moral rights, all copyrights and all applications, registrations and renewals
in connection therewith, (iv) all trade secrets and confidential business
information (including, without limitation, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (v) all computer software (including, without limitation, data
and related documentation and except for any commercial “shrink-wrapped”
software) and source codes, (vi) all other proprietary rights, (vii) all copies
and tangible embodiments of the foregoing (in whatever form or medium) and
(viii) all licenses or agreements in connection with the foregoing. “Company
Intellectual Property” means all Intellectual Property which is used in
connection with, and is material to, the business of the Company and its
Subsidiaries and all Intellectual Property owned by the Company and its
Subsidiaries, provided that any Intellectual Property that is licensed by the
Company or any of its Subsidiaries shall be included within the meaning of
Company Intellectual Property only within the scope of use by the Company and
its Subsidiaries or in connection with the Company’s business.

(b) Except pursuant to the Financing Documents or as disclosed in the SEC
Reports or as set forth on Schedule 5.21(b), with respect to each item of
Company Intellectual Property:

(1) the Company or its Subsidiary possesses all rights, titles and interests in
and to the item if owned by the Company or its Subsidiary, free and clear of any
Encumbrance, license or other restriction, except where the failure to possess
such rights, titles and interests or the existence of any such Encumbrance,
license or other restriction would not have a Material Adverse Effect, and
possesses all rights necessary in the case of a licensed item to use such item
in the manner in which it presently uses the item or reasonably contemplates
using such item, and the Company has taken or caused to be taken reasonable and
prudent steps to protect its rights in and to, and the validity and
enforceability of, the item owned by the Company or its Subsidiary;

 

- 13 -



--------------------------------------------------------------------------------

(2) the item, if owned by the Company or its Subsidiary, is not, and if
licensed, to the knowledge of the Company is not, subject to any outstanding
injunction, judgment, order, decree, ruling or charge naming the Company or a
Subsidiary;

(3) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the knowledge of the Company, has been or is
being threatened which challenges the legality, validity, enforceability, use or
ownership of the item;

(4) to the knowledge of the Company, the Company or its Subsidiary has
sufficient right, title and interest to use or own the item without infringement
upon any Intellectual Property Right or other right of any third party, except
for such failure which would not have a Material Adverse Effect;

(5) except in the ordinary course of business and to the knowledge of the
Company, the Company and its Subsidiaries have not agreed to indemnify any
person for or against any interference, infringement, misappropriation or other
conflict with respect to the item;

(6) to the knowledge of the Company, no third party has interfered with,
infringed upon, misappropriated or otherwise come into conflict with the Company
Intellectual Property, except for such interference, infringement or
misappropriation which would not have a Material Adverse Effect;

(7) neither the Company nor any Subsidiary is party to any option, license,
sublicense or agreement or permission of any kind covering the item that it is
in breach or default thereunder, and no event has occurred which, with notice or
lapse of time, would constitute a breach or default or permit termination,
modification or acceleration thereunder, except for such breach or default which
would not have a Material Adverse Effect; and

(8) to the knowledge of the Company, each option, license, sublicense, agreement
or permission of any kind covering the item is legal, valid, binding,
enforceable against the Company or its Subsidiary, as the case may be, and in
full force and effect.

All applications for, pending or registered patents, copyrights, trademarks, and
service marks in the United States and any other jurisdiction (x) if owned by
the Company or a Subsidiary, and (y) if licensed, to the knowledge of the
Company, are valid and subsisting and in full force and effect or are currently
pending and are not subject to any claims, Encumbrances, taxes or other fees
except for periodic filing and maintenance fees. Except as set forth on Schedule
5.21(b) and except for such infringement or

 

- 14 -



--------------------------------------------------------------------------------

misappropriation which would not have a Material Adverse Effect, the Company and
its Subsidiaries have not, to the knowledge of the Company, infringed upon,
misappropriated or otherwise come into conflict with any Intellectual Property
rights of third parties, and there is no pending or, to the knowledge of the
Company, threatened claim or litigation against the Company or any Subsidiary
contesting the right to use any third party’s Intellectual Property rights,
asserting the misuse of any thereof, or asserting the infringement or other
violation thereof.

(c) All domain names owned by the Company or its Subsidiaries and material to
the business of the Company and its Subsidiaries (the “Domain Names”) have been
and are duly registered with Network Solutions, Inc. (“NSI”) through NSI’s
registration procedures, and are operating, accessible domain names. The Company
or a Subsidiary owns and, to the best of the Company’s knowledge, has not
waived, forfeited or granted to any third parties, any rights, title or interest
in or to the Domain Names including, without limitation, any benefits,
entitlements or rights of renewal with respect to the Domain Names. NSI has not
notified the Company or any Subsidiary that any of the Domain Names have been
placed on “hold” or are otherwise subject to a dispute or potential dispute
pursuant to NSI’s dispute resolution policy.

(d) To the knowledge of the Company, none of the key employees of the Company or
any Subsidiary are obligated under any contract (including, without limitation,
licenses, covenants, or commitments of any nature) or other agreement, or
subject to any judgment, decree, or order of any court or administrative agency,
that would interfere with the use of his or her reasonable diligence to promote
the interests of the Company or that would conflict with the Company’s
businesses as presently conducted. Neither the execution, delivery or
performance of this Agreement, nor the carrying on of the Company’s businesses
by the employees of the Company and its Subsidiaries, nor the conduct of the
Company’s businesses as presently conducted, will conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
any contract, covenant, or instrument under which any such key employee is
obligated, and which conflict, breach or default would have a Material Adverse
Effect.

(e) The Company has entered into reasonable non-compete, confidentiality and
proprietary information and assignment of inventions and other Intellectual
Property agreements with the executive officers of the Company and its
Subsidiaries seeking to protect, among other things, the confidentiality of all
Company Intellectual Property and to ensure full and unencumbered ownership by
the Company or a Subsidiary of all Company Intellectual Property. The Company is
not aware of any violation by any such employees of such agreements.

(f) No member, director, officer, employee or, to the knowledge of the Company,
stockholder, of the Company or any subsidiary has any interest, right, title or
interest in any of the Company Intellectual Property.

 

- 15 -



--------------------------------------------------------------------------------

(g) The Company Intellectual Property comprises all Intellectual Property
necessary to the Company’s business as presently conducted or proposed to be
conducted by it. The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company or a Subsidiary, except
for inventions, trade secrets or proprietary information that have been assigned
to the Company or a Subsidiary.

(h) The Company and its Subsidiaries are not subject to any “open source” or
“copyleft” obligations or otherwise required to make generally available, or
make any public disclosure of, any source code either used or developed by the
Company or any Subsidiary except as would not have a Material Adverse Effect.

(i) Except as set forth on Schedule 5.21(i), all material databases, hardware,
technology and software used by the Company and its Subsidiaries perform in
substantial compliance with applicable specifications.

(j) Except as set forth on Schedule 5.21(j), the Company and its Subsidiaries
maintain policies and procedures regarding data security, privacy and data use
that are commercially reasonable and, in any event, comply with the Company’s
obligations to its customers and applicable laws, rules and regulations. To the
knowledge of the Company, there have not been, and the transaction contemplated
under this Agreement will not result in, any security breaches of any security
policy, data use restriction or privacy breach under any such policies or any
applicable laws, rules or regulations.

5.22. Related-Party Transactions. Except as set forth on the SEC Reports or as
contemplated by this Agreement, the other Transaction Documents or the Financing
Documents, no stockholder who beneficially owns five percent (5%) or more (on a
fully-diluted basis) of any class of equity securities, officer or director of
the Company or any Subsidiary or member of his or her immediate family is
currently indebted to the Company or any Subsidiary, nor is the Company or any
Subsidiary indebted (or committed to make loans or extend or guarantee credit)
to any of such individuals. Except as set forth in the SEC Reports or as
contemplated by this Agreement, the other Transaction Documents or the Financing
Documents, as of the date hereof, no stockholder who beneficially owns five
percent (5%) or more (on a fully-diluted basis) of any class of equity
securities, officer or director of the Company and no member of the immediate
family of any stockholder who beneficially owns five percent (5%) or more (on a
fully-diluted basis) of any class of equity securities, officer or director of
the Company is directly or indirectly interested in any contract with the
Company.

5.23. Title to Property and Assets. Neither the Company nor any Subsidiary owns
any real property. Except as set forth on the SEC Reports, pursuant to the
Financing Documents, or as would not have a Material Adverse Effect, the Company
and its Subsidiaries own or have legally enforceable rights to use or hold for
use their personal property and assets

 

- 16 -



--------------------------------------------------------------------------------

free and clear of all Encumbrances except liens for taxes not yet due and
payable, purchase-money security interests entered into in the ordinary course
of business and such other Encumbrances, if any, that individually or in the
aggregate, do not and would not detract from the value of any asset or property
of the Company and its Subsidiaries or interfere with the use or contemplated
use of any personal property of the Company and its Subsidiaries. With respect
to any real property, neither the Company nor any Subsidiary is in violation in
any respect of any of its leases, except for any such violations as would not
have a Material Adverse Effect. All machinery, equipment, furniture, fixtures
and other personal property and all buildings, structures and other facilities,
if any, including, without limitation, office or other space used by the Company
and its Subsidiaries in the conduct of their business, are in good operating
condition and fit for operation in the ordinary course of business (subject to
normal wear and tear) except for any defects which in the aggregate would not
have a Material Adverse Effect.

5.24. Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representation in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4 hereof. Except for the representations
and warranties contained in this Section 5, neither the Company nor any other
person or entity acting on behalf of the Company, makes any representation or
warranty, express or implied.

5.25. Absence of Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or as set forth on
Schedule 5.25 or as contemplated by this Agreement, or in connection with the
Certificates of Designation, this Agreement, the other Transaction Documents,
the Acquisition Documents or the Financing Documents, there has not been:

(1) other than with respect to the Series C Preferred Stock in accordance with
its terms, any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of its capital stock of the Company;

(2) any amendment of any term of any outstanding security of the Company;

(3) any (A) grant of any severance or termination pay to (or amendment to any
such existing arrangement with) any director or executive officer of the Company
or any Subsidiary, (B) entering into of any employment,

 

- 17 -



--------------------------------------------------------------------------------

deferred compensation, supplemental retirement or other similar agreement (or
any amendment to any such existing agreement) with any director or executive
officer of the Company or any Subsidiary, (C) increase in, or accelerated
vesting and/or payment of, benefits under any existing severance or termination
pay policies or employment agreements with any director or executive officer of
the Company or any Subsidiary or (D) increase in or enhancement of any rights or
features related to compensation, bonus or other benefits payable to directors
or executive officers of the Company or any Subsidiary, in each case, other than
in the ordinary course of business consistent with past practice;

(4) any Material Adverse Effect or any event or events that individually or in
the aggregate would have a Material Adverse Effect;

(5) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’
properties or assets when taken as a whole;

(6) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company to any Person, including, without limitation, the Purchasers and their
respective Affiliates, in each case, other than in the ordinary course of
business and consistent with past practice;

(7) any waiver of any rights or claims of the Company or any Subsidiary, except
for such waivers which would not have a Material Adverse Effect;

(8) any agreement or commitment by the Company or any Subsidiary to do any of
the foregoing or any transaction by the Company or any Subsidiary outside the
ordinary course of business of the Company; or

(9) any lien upon, or adversely affecting, any property or other assets of the
Company or any Subsidiary, except for such liens which would not have a Material
Adverse Effect.

5.26. Illegal Payments. Neither the Company nor any Subsidiary has, nor, to the
knowledge of the Company, has any director, officer, agent or employee of the
Company or any Subsidiary, paid, caused to be paid, or agreed to pay, directly
or indirectly, in connection with the business of the Company: (a) to any
government or agency thereof, any agent or any supplier or customer, any bribe,
kickback or other similar payment; (b) any contribution to any political party
or candidate (other than from personal funds of directors, officers or employees
not reimbursed by their respective employers or as otherwise permitted by
applicable law); or (c) intentionally established or maintained any unrecorded
fund or asset or made any false entries on any books or records for any purpose.

 

- 18 -



--------------------------------------------------------------------------------

5.27. Suppliers and Customers. The Company does not have any knowledge of any
termination, cancellation or threatened termination or cancellation or
limitation of, or any dissatisfaction with, the business relationship between
the Company or any Subsidiary and any supplier, customer, vendor, customer or
client, except for any of the foregoing which would not have a Material Adverse
Effect or as set forth on Schedule 5.27 hereto.

5.28. Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

5.29. Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

5.30. [Reserved.]

5.31. Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the shares of Series E Preferred Stock,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

5.32. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

- 19 -



--------------------------------------------------------------------------------

5.33. Accountants. PricewaterhouseCoopers LLP, Grant Thornton LLP and Ernst &
Young LLP, who each expressed their opinion with respect to the consolidated
financial statements included in the SEC Reports, are independent accountants as
required by the Securities Act and the rules and regulations promulgated
thereunder. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
independent registered public accounting firm formerly or presently employed by
the Company and the Company is current with respect to any fees owed to such
accounting firm.

5.34. [Reserved.]

5.35. Application of Takeover Protections. The Company and the Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate or articles of incorporation, bylaws (or other organizational or
charter documents) or the laws of its state of incorporation (including
Section 203 of the Delaware General Corporation Law) that is or could become
applicable to the Purchasers as a result of the Purchasers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Series E Preferred Stock or the issuance and delivery of the Series D
Preferred Stock upon conversion of the Series E Preferred Stock or the issuance
and delivery of the Conversion Shares upon conversion of the Series D Preferred
Stock and the Purchasers’ ownership of the Series E Preferred Stock, the Series
D Preferred Stock and the Conversion Shares, as the case may be.

5.36. Stock Options. With respect to stock options issued pursuant to the
Company’s Employee Benefit Plans (i) each stock option designated by the Company
at the time of grant as an “incentive stock option” under Section 422 of the
Code so qualifies, (ii) except as disclosed in the SEC Reports, including the
financial statements included therein, each grant of a stock option was duly
authorized no later than the date on which the grant of such stock option was by
its terms to be effective by all necessary corporate action, including, as
applicable, approval by the Board (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents, (iii) each such grant was made in accordance with
the material terms of the Employee Benefit Plans, the Securities Act and all
other applicable laws and regulatory rules or requirements, and (iv) each such
grant was or has now been properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and disclosed
in the SEC Reports in accordance with the Exchange Act and all other applicable
laws.

5.37. Acquisition and Financing Documents. The Company has provided to the
Purchasers true and complete copies of the Stock Purchase Agreement, the
Acquisition Documents and the Financing Documents. Each such agreement is the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and to general
equitable principles.

 

- 20 -



--------------------------------------------------------------------------------

5.38. Target Representations and Warranties. The representations and warranties
of Target and Seller contained in the Stock Purchase Agreement and the
Acquisition Documents are true and correct in all material respects.

6. Conditions of Parties’ Obligations.

6.1. Conditions of the Purchasers’ Obligations. The obligations of each of the
Purchasers to purchase the shares of Series E Preferred Stock set forth on
Schedule I attached hereto at the Closing are subject to the fulfillment prior
to the Closing of all of the following conditions, any of which may be waived in
whole or in part by such Purchaser severally as to itself and not jointly in its
absolute discretion.

(a) Company Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with it on or
before the Closing.

(b) Certificates of Designation. Prior to the Closing, (i) the Certificates of
Designation shall have been filed with and accepted by the Secretary of State of
the State of Delaware, and (ii) the Purchasers shall have received confirmation
from the Secretary of State of the State of Delaware reasonably satisfactory to
them that such filings and acceptances have occurred.

(c) Acquisition. Simultaneously with or prior to the Closing hereunder, the
closing of the Acquisition shall have occurred on the terms and conditions of
the Stock Purchase Agreement without amendment or waiver of any provision or
condition thereof unless such amendment or waiver is not materially adverse to
such Purchaser or such Purchaser consents to such amendment or waiver.

(d) Governmental Permits and Approvals. All registrations, qualifications,
permits and approvals, if any, required to be obtained from any Governmental
Entity prior to the Closing under applicable laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement or the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities.

(e) Amended and Restated Investor Rights Agreement. The Amended and Restated
Investor Rights Agreement shall have been executed and delivered by (i) Company
and (ii) the Investors (as defined therein) other than such Purchaser.

 

- 21 -



--------------------------------------------------------------------------------

(f) No Stockholder Approval Required. No approval on the part of the
stockholders of the Company shall be required in connection with the execution
and delivery by the Company of the Certificates of Designation, this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, other than any such approvals that shall have
been obtained or waived. No shares of Common Stock shall be issued by the
Company in connection with the Acquisition (within the meaning of the rules of
the NASDAQ Stock Market) without obtaining the prior approval of the
stockholders of the Company of such issuance.

(g) Supporting Documents. The Purchasers shall have received the following at or
before the Closing:

(1) A good standing certificate of the Company and each Subsidiary;

(2) An opinion from Goodwin Procter LLP, counsel to the Company, dated as of the
Closing Date, in a form satisfactory to the Purchasers;

(3) Copies of resolutions of the Board of Directors of the Company (the
“Board”), certified by the Secretary of the Company, authorizing and approving
the filing of the Certificates of Designation, the execution, delivery and
performance of the Transaction Documents, the Acquisition Documents, the
Financing Documents and all other documents and instruments to be delivered
pursuant hereto and thereto;

(4) Copy of the Amended and Restated Certificate of Incorporation and By-laws of
the Company, certified by the Secretary of the Company; and

(5) A certificate of incumbency executed by the Secretary of the Company
(A) certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in subparagraphs (3) and (4) above and
(B) further certifying that the Certificates of Designation delivered to the
Purchasers at the time of the execution of this Agreement have been validly
adopted and have not been amended or modified.

(h) No Material Adverse Change. Since July 31, 2009 (with respect to the Target
and its subsidiaries), and since August 31, 2009 (with respect to the Company
and the Subsidiaries), no events, circumstances or developments shall have
occurred that, in the aggregate, would cause a material adverse change on the
business, assets, liabilities, operations, results of operations or financial
condition of the Company, the Target or any of their subsidiaries, taken as a
whole, other than any change or effect that results or arises from or relates to
(i) (w) changes in economic, regulatory or political conditions, financial,
securities or other market conditions or prevailing interest rates, (x) acts of
war, declared or undeclared, armed hostilities or acts of terrorism, (y) changes
in

 

- 22 -



--------------------------------------------------------------------------------

the industry in which the Company, the Target or any of their subsidiaries
operates or (z) changes in (including changes in interpretation or application
of) laws, regulations or accounting standards, principles or interpretations, to
the extent, in the cases of clauses (w), (x), (y) and (z), such changes or acts
do not disproportionately affect the Company, Target or their subsidiaries,
relative to other entities in the Company’s, Target’s or any of their
subsidiaries’ industry, (ii) seasonal variations in the Company’s, Target’s or
any of their subsidiaries’ business or (iii) the announcement of the Acquisition
or the performance of obligations under the Stock Purchase Agreement, the
Financing Commitments or the Transaction Documents; provided, that in no event
shall the mere failure of the Company, the Target or any of their subsidiaries
to meet budgeted or projected revenues or earnings constitute, in and of itself,
a material adverse change.

(i) Financings. Simultaneously with or prior to the Closing hereunder, the
consummation shall have occurred of the debt and equity financings on the terms
and conditions described in (i) the Commitment Letter (the “Senior Commitment”)
between General Electric Capital Corporation and the Company dated October 16,
2009, (ii) the Commitment Letter (together with the Senior Commitment, the
“Financing Commitments”) dated October 16, 2009 between Sankaty Advisors, LLC
and Falcon and the Company, (iii) as a condition to the obligations of each
party other than Prides Capital only, the Commitment Letter (the “Prides
Commitment”) between Prides Capital and the Company dated October 16, 2009, and
(iv) as a condition to the obligations of each party other than a Bain Fund
only, the Commitment Letter (together with the Prides Commitment, the “Equity
Commitments”) between BCVF 2007 and the Company dated October 16, 2009, and
otherwise on terms reasonably satisfactory to each Purchaser, provided that any
modification, change or amendment to the terms or conditions of the Financing
Commitments or the Equity Commitments that is not materially adverse to a
Purchaser shall not constitute a failure to satisfy this condition.

(j) Compliance Certificate. The Company shall have delivered to the Purchasers a
Compliance Certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date to the effect that the conditions specified in
subsections (a), (b)(i), (c), (f), (h) and (i) of this Section 6.1 have been
satisfied.

6.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
of all of the following conditions, any of which may be waived in whole or in
part by the Company.

(a) Covenants; Representations and Warranties. Each of the Purchasers at the
Closing shall have performed in all material respects all of its obligations and
conditions hereunder required to be performed or complied by it at or prior to
the Closing.

 

- 23 -



--------------------------------------------------------------------------------

(b) Amended and Restated Investor Rights Agreement. Each Purchaser shall have
executed and delivered the Amended and Restated Investor Rights Agreement.

6.3. Conditions of Each Party’s Obligations. The respective obligations of each
party to consummate the transactions at the Closing contemplated hereunder are
subject to the parties being reasonably satisfied as to the absence of
(a) litigation challenging or seeking damages in connection with the
transactions contemplated by this Agreement, any of the Transaction Documents or
any of the Certificates of Designation, in which there has been issued any order
or injunction delaying or preventing the consummation of the transactions
contemplated hereby, and (b) any statute, rule, regulation, injunction, order or
decree, enacted, enforced, promulgated, entered, issued or deemed applicable to
this Agreement or the transactions contemplated hereby by any court, government
or governmental authority or agency or legislative body, domestic, foreign or
supranational prohibiting or enjoining the transactions contemplated by this
Agreement.

7. Covenants.

7.1. Reporting Requirements; Access to Records. As long as any Purchaser holds
at least five percent (5%) of its originally issued New Preferred Stock and the
Company remains subject to the requirements of the Exchange Act, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
agrees to make available to each of Bain Capital and Prides Capital for so long
as it holds at least five percent (5%) of its originally issued New Preferred
Stock and any other Purchaser that holds New Preferred Stock representing at
least five percent (5%) of the issued and outstanding shares of Common Stock on
an as-converted basis, (i) such information as the Company is required to file
or furnish to the SEC, within the time periods required by applicable law and
regulations for filing or furnishing such information with the SEC, (ii) such
information as it furnishes to its other shareholders, (iii) unless otherwise
requested by Bain Capital, Prides Capital or such Purchaser, such information as
it furnishes to its Board and committee members, and (iv) reasonable access
during normal business hours, upon reasonable advance notice, to all of the
books, records and properties of the Company and its Subsidiaries, if any, and
to all officers and employees of the Company and such Subsidiaries (which access
shall be given to Bain Capital, Prides Capital and any such Purchaser’s
respective officers, employees, advisors, counsel and other authorized
representatives).

7.2. Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Series E Preferred Stock in a manner that would require the registration
under the Securities Act of the sale of the Series E Preferred Stock to the
Purchasers or that would be integrated with the offer or sale of the Series E
Preferred Stock for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

 

- 24 -



--------------------------------------------------------------------------------

7.3. Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the fourth (4th) business day immediately following the date
hereof, issue a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby and filing the Transaction Documents as
exhibits thereto. The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the SEC or any regulatory agency or Trading Market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by the Amended and Restated Investor Rights Agreement, (B) the
Current Report on Form 8-K required by this Section 7.3, (C) any filing required
by the SEC and (D) the filing of final Transaction Documents (including
signature pages thereto) with the SEC and (ii) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior notice of such disclosure permitted under this
clause (ii).

7.4. Reservation of Stock. The Company shall continue to reserve and keep
available at all times, free of preemptive rights, out of its treasury stock or
its authorized but unissued shares of capital stock, or both, a sufficient
number of shares of (i) Series D Preferred Stock for the purpose of enabling the
Company to issue shares of Series D Preferred Stock following the Series E
Preferred Stock Conversion Approval and (ii) Common Stock for the purpose of
enabling the Company to issue shares of Common Stock upon conversion of the
Series D Preferred Stock.

7.5. Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market. The Company will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

7.6. Filings. The Company shall make all filings with the SEC and its Trading
Markets as required by the transactions contemplated hereby. If at any time a
Purchaser determines that a filing under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, is desirable or necessary and makes such a
request of the Company, the Company will cooperate in making such filing and
will pay for any and all filing fees and out-of-pocket expenses incurred by such
Purchaser in connection with any such filing.

 

- 25 -



--------------------------------------------------------------------------------

7.7. Board Representation; Nomination of Chief Executive Officer. The Company
covenants and agrees that it will, in accordance with the Certificates of
Designation, take all steps necessary to appoint two representatives of the
holders of New Preferred Stock to the Board (the “Preferred Directors”), who
will initially be Michael A. Krupka and Jeffrey R. Crisan. The Company agrees
that it will reimburse the Preferred Directors for costs and expenses in
attending Board meetings. For so long as any shares of New Preferred Stock
remain outstanding, the Company shall take all reasonable measures to cause the
Company’s Chief Executive Officer to be nominated and supported by the Company
for election as a director, unless the holders of a majority of the shares of
New Preferred Stock then outstanding determine otherwise and so notify the
Company in writing.

7.8. Board Committees. The Company covenants and agrees that it will adjust the
membership on its Board committees so that at least one of the Preferred
Directors is a member of all committees of the Board, including the Compensation
Committee and the Nominating Committee, but excluding the Audit Committee.

7.9. Board Observer Rights. So long as Prides Capital and its Affiliates
collectively own at least ten percent (10%) of the number of shares of Series E
Preferred Stock originally purchased by Prides Capital (and/or the shares of
Series D Preferred Stock issued upon conversion thereof), the Company covenants
and agrees that it will provide to Prides Capital the privilege to appoint one
(1) observer to the Board and all committees of the Board, provided that such
observer shall be Stephen Cootey, Kevin A. Richardson, II, or such other
individual designated by Prides Capital as may be reasonably satisfactory to the
Company. Once Prides Capital and its Affiliates collectively own less than ten
percent (10%) of the number of shares of Series E Preferred Stock originally
purchased by them (and/or the shares of Series D Preferred Stock issued upon
conversion thereof), and so long as Bain Capital owns at least ten percent
(10%) of the number of shares of Series E Preferred Stock originally purchased
by Bain Capital (and/or the shares of Series D Preferred Stock issued upon
conversion thereof), the Company covenants and agrees that it will provide to
Bain Capital the privilege to appoint one (1) observer to the Board and all
committees of the Board, provided that such observer designated by Bain Capital
shall be reasonably satisfactory to the Company. So long as BCVI and its
Affiliates collectively own at least ten percent (10%) of the number of shares
of Series E Preferred Stock originally purchased by BCVI (and/or the shares of
Series D Preferred Stock issued upon conversion thereof), the Company covenants
and agrees that it will provide to Auda Private Equity LLC (“Auda”) the
privilege to appoint one (1) observer to the Board and all committees of the
Board, provided that such observer designated by Auda shall be reasonably
satisfactory to the Company. In the event that a designee of Falcon Strategic
Partners III, LP (“Falcon”) is not a member of, or an observer to, the Board,
and so long as Falcon and its Affiliates collectively own at least ten percent
(10%) of the aggregate number of shares of New Preferred Stock originally
purchased by them hereunder, and granted to them pursuant to the certain
Securities

 

- 26 -



--------------------------------------------------------------------------------

Purchase Agreement, dated as of the date hereof, by and among the Company,
Falcon and the other parties thereto (and/or, in each case, the shares of Series
D Preferred Stock issued upon conversion thereof), the Company covenants and
agrees that it will provide to Falcon the privilege to appoint one (1) observer
to the Board and all committees of the Board, provided that such observer
designated by Falcon shall be reasonably satisfactory to the Company. Subject to
customary confidentiality restrictions, such observers will be provided with all
information and materials provided to the directors and committee members, will
be reimbursed for costs and expenses incurred in attending meetings and will
receive any other compensation paid by the Company to the directors appointed by
the holders of New Preferred Stock.

7.10. Nomination Process. The Company covenants and agrees that it will follow
the director nomination process as set forth in the By-laws attached as Exhibit
E hereto.

7.11. Standstill on Change of Control. So long as Bain Capital holds shares of
New Preferred Stock, Bain Capital agrees that if, pursuant to Section 7 of the
Series D Certificate of Designation or the Series E Certificate of Designation,
the Required Holders (as defined in the Series D Certificate of Designation and
the Series E Certificate of Designation), if requested by the Board, do not
consent to a bona fide offer by a third party to consummate a Change of Control
(as defined in the Series D Certificate of Designation and the Series E
Certificate of Designation) transaction approved by the Board, then Bain Capital
shall not, within twelve months of such request, present the Company with a
Change of Control transaction in which a Bain Fund (as defined in the Series D
Certificate of Designation and the Series E Certificate of Designation) will
participate as a buyer.

7.12. Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing as follows:

(a) by mutual written consent of the Company and the Aggregate Holders;

(b) by either the Company or the Aggregate Holders by written notice to the
other party, if the Closing shall not have occurred on or before December 31,
2009 (the “End Date”); provided, that the right to terminate this Agreement
under this Section 7.12(b) shall not be available to any party whose failure to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;

(c) by the Company, by written notice to the Purchasers, if a failure to perform
any covenant or agreement on the part of the Purchasers set forth in this
Agreement shall have occurred that would cause the condition set forth in
Section 6.2(a) not to be satisfied, and such breach is incapable of being cured
by the End Date.

 

- 27 -



--------------------------------------------------------------------------------

7.13. Effect of Termination. In the event of termination of this Agreement by a
party pursuant to Section 7.12, written notice thereof shall be given by the
terminating party to the other parties, and this Agreement shall thereupon
terminate and become void and of no effect, and the transactions contemplated
hereby shall be abandoned without further action by the parties, provided, that
such termination shall not relieve any party of any liability for its breach of
this Agreement prior to the effectiveness of such termination.

8. Transfer Restrictions; Restrictive Legend.

8.1. Transfer Restrictions. Each Purchaser understands that the Company may, as
a condition to the transfer of any of the Securities, require that the request
for transfer be accompanied by an opinion of counsel reasonably satisfactory to
the Company, to the effect that the proposed transfer does not result in a
violation of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of the Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to the
Purchaser’s family member or trust for the benefit of an individual Purchaser,
or (E) transferring its Securities to any Affiliate of the Purchaser, in the
case of an institutional investor, or other Person under common management with
such Purchaser; and provided, further, that the transferee in each case agrees
to be subject to the restrictions in this Section 8. It is understood that the
certificates evidencing the Securities may bear substantially the following
legends:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

8.2. Unlegended Certificates. The Company shall be obligated to promptly reissue
unlegended certificates upon the request of any holder thereof at such time as
(i) a registration statement relating to the Securities is effective, or
(ii) the holding period under Rule 144 or another applicable exemption from the
registration requirements of the Securities Act has been satisfied. The Company
is entitled to request from any holder requesting unlegended certificates under
(ii) above an opinion of counsel reasonably acceptable to the Company to the
effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification or legend.

 

- 28 -



--------------------------------------------------------------------------------

9. Registration, Transfer and Substitution of Certificates for Securities.

9.1. Stock Register; Ownership of Securities. The Company will keep at its
principal office a register in which the Company will provide for the
registration of transfers of the Securities. The Company may treat the Person in
whose name any of the Securities are registered on such register as the owner
thereof and the Company shall not be affected by any notice to the contrary. All
references in this Agreement to a “holder” of any Securities shall mean the
Person in whose name such Securities are at the time registered on such
register.

9.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Securities, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Company or, in the case of any such mutilation, upon surrender of such
certificate for cancellation at the office of the Company maintained pursuant to
Section 9.1 hereof, the Company at its expense will execute and deliver, in lieu
thereof, a new certificate representing Securities of like tenor.

10. Definitions. Unless the context otherwise requires, the terms defined in
this Section 10 shall have the meanings specified for all purposes of this
Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 10, shall be construed in
accordance with GAAP. If and so long as the Company has one or more
Subsidiaries, such accounting terms shall be determined on a consolidated basis
for the Company and each of its Subsidiaries, and the financial statements and
other financial information to be furnished by the Company pursuant to this
Agreement shall be consolidated and presented with consolidating financial
statements of the Company and each of its Subsidiaries.

“Acquisition” has the meaning assigned to it in Section 3.2 hereof.

“Acquisition Documents” means the Stock Purchase Agreement and all exhibits
thereto, together with all other agreements and instruments referred to therein.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act; provided, that with
respect to Bain Capital, the term Affiliate shall also be deemed to include any
Person under common management with Bain Capital, LLC.

“Aggregate Holders” has the meaning assigned to it in Section 13.1 hereof.

“Agreement” has the meaning assigned to it in the Preamble.

“Amended and Restated Investor Rights Agreement” means the Amended and Restated
Investor Rights Agreement in the form attached hereto as Exhibit D.

 

- 29 -



--------------------------------------------------------------------------------

“Auda” has the meaning assigned in it in Section 7.9 hereof.

“Bain Capital” has the meaning assigned to it in the Preamble.

“Bain Fund” has the meaning assigned to it in the Series E Certificate of
Designation.

“Basket” has the meaning assigned in it in Section 13.3 hereof.

“BCVF 2007” has the meaning assigned to it in the Preamble.

“BCVI” has the meaning assigned to it in the Preamble.

“Benefit Plan” has the meaning assigned to it in Section 5.1(a) hereof.

“Board” has the meaning assigned to it in Section 6.1(g)(3) hereof.

“Certificates of Designation” has the meaning assigned to it in Section 1
hereof.

“Change of Control” has the meaning assigned to it in the Series E Certificate
of Designation.

“Charter Documents” has the meaning assigned to it in Section 5.8 hereof.

“Closing” has the meaning assigned to it in Section 3.1 hereof.

“Closing Date” has the meaning assigned to it in Section 3.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning assigned to it in Section 1 hereof.

“Company” has the meaning assigned to it in the Preamble.

“Company Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.

“Conversion Shares” has the meaning assigned to it in Section 1 hereof.

“Disclosure Schedule” has the meaning assigned to it in Section 5 hereof.

“Domain Names” has the meaning assigned to it in Section 5.21(c) hereof.

“Employee Benefit Plan” has the meaning assigned to it in Section 5.17(b)
hereof.

 

- 30 -



--------------------------------------------------------------------------------

“Encumbrances” has the meaning assigned to it in Section 5.2 hereof.

“End Date” has the meaning assigned to it in Section 7.12(b) hereof.

“Environmental Laws” has the meaning assigned to it in Section 5.20(b) hereof.

“Equity Commitments” has the meaning assigned to it in Section 6.1(i) hereof.

“ERISA” has the meaning assigned to it in Section 5.17(a) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Falcon” has the meaning assigned to it in Section 7.9 hereof.

“Financings” means the financing arrangements consummated pursuant to the
Financing Documents.

“Financing Commitments” has the meaning assigned to it in Section 6.1(i) hereof.

“Financing Documents” means, collectively, the Financing Commitments and the
Senior Financing Arrangements.

“FINRA” means Financial Industry Regulatory Authority, Inc.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“Hazardous Material” has the meaning assigned to it in Section 5.20(b) hereof.

“Intellectual Property” has the meaning assigned to it in Section 5.21(a)
hereof.

“knowledge of the Company” means the actual knowledge Michael J. Perik, Stephen
C. Richards, Anthony J. Bordon, Neal S. Winneg, Susan T. Rao and Daniel Conrad
after reasonable inquiry.

“Losses” has the meaning assigned to it in Section 13.3 hereof.

 

- 31 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means (i) any material adverse effect on the issuance
or validity of the Securities or the transactions contemplated hereby or the
enforceability or validity of the Certificates of Designation or on the ability
of the Company to perform its obligations under this Agreement and the other
Transaction Documents or (ii) any material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, business or
operations of the Company and its Subsidiaries, taken as a whole.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings which are required to
be filed as exhibits by the Company with the SEC pursuant to Items 601(b)(4) and
601(b)(10) of Regulation S-K promulgated by the SEC.

“Material Permit” has the meaning assigned to it in Section 5.28 hereof.

“New Preferred Stock” has the meaning assigned to it in Section 1 hereof.

“NSI” has the meaning assigned to it in Section 5.21(c) hereof.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Post-2006 SEC Reports” has the meaning assigned it in Section 5.13(a) hereof.

“Preferred Directors” has the meaning assigned it in Section 7.7 hereof.

“Prides Capital” has the meaning assigned to it in the Preamble.

“Prides Commitment” has the meaning assigned it in Section 6.1(i) hereof.

“Purchase Price” has the meaning assigned it in Section 2 hereof.

“Purchaser” and “Purchasers” have the meaning assigned to them in the Preamble
and shall include any Affiliates of the Purchasers.

“Purchaser Indemnified Party” has the meaning assigned it in Section 13.3
hereof.

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

“SEC Reports” has the meaning assigned to it in Section 5.13(a) hereof.

“Securities” has the meaning assigned to it in Section 1 hereof.

“Securities Act” or “Act” means the Securities Act of 1933, as amended.

 

- 32 -



--------------------------------------------------------------------------------

“Seller” has the meaning assigned to it in Section 3.2 hereof.

“Senior Commitment” has the meaning assigned to it in Section 6.1(i) hereof.

“Senior Financing Arrangements” means the Senior Commitment and other financing
arrangements entered into by the Company and the other parties thereto at the
Closing (as the same may be amended, supplemented or otherwise modified from
time to time, including any syndication thereof up to $96 million) or any
financing arrangements consummated to extend, renew or refinance any such
financing arrangements.

“Series C Preferred Stock” has the meaning assigned to such term in the recitals
hereof.

“Series D Certificate of Designation” has the meaning assigned to such term in
Section 1 hereof.

“Series D Preferred Stock” has the meaning assigned to such term in Section 1
hereof.

“Series E Certificate of Designation” has the meaning assigned to such term in
Section 1 hereof.

“Series E Preferred Stock Conversion Approval” has the meaning assigned to such
term in the Series E Certificate of Designation.

“Series E Preferred Stock” has the meaning assigned to such term in Section 1
hereof.

“Stock Purchase Agreement” has the meaning assigned to it in Section 3.2 hereof.

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least fifty percent (50%) of the outstanding voting securities of which
are at the time owned or controlled directly or indirectly by the Company or
(ii) with respect to which the Company possesses, directly or indirectly, the
power to direct or cause the direction of the affairs or management of such
Person.

“Target” has the meaning assigned to such term in Section 3.2 hereof.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

- 33 -



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement and the Amended and Restated
Investor Rights Agreement.

11. Enforcement.

11.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement, any of the other Transaction Documents or the Certificates of
Designation or now or hereafter available at law, in equity, by statute or
otherwise. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

11.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of New Preferred Stock and no delay in exercising any such right, power
or remedy conferred hereby or by the Certificates of Designation, or by any of
the other Transaction Documents or now or hereafter existing at law in equity,
by statute or otherwise, shall operate as a waiver of, or otherwise prejudice,
any such right, power or remedy.

12. Confidentiality. Except as otherwise agreed in writing by the Company, each
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of the Transaction Documents (including notice of the Company’s
intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 12 by such Purchaser), (b) is or has
been independently developed or conceived by the Purchaser without use of the
Company’s confidential information, (c) is or has been made known or disclosed
to the Purchaser by a third party without a breach of any obligation of
confidentiality such third party may have to the Company or (d) was known to the
Purchaser prior to disclosure to the Purchaser by the Company; provided,
however, that a Purchaser may disclose confidential information (i) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (ii) to any prospective purchaser of any Securities from such
Purchaser, if such prospective purchaser agrees to be bound by the provisions of
this Section 12; (iii) to any Affiliate, partner, member, stockholder or advisor
of such Purchaser in the ordinary course of business, provided that such
Purchaser informs such person that such information is confidential and directs
such person to maintain the confidentiality of such information; or (iv) as

 

- 34 -



--------------------------------------------------------------------------------

may otherwise be required by law, provided that the Purchaser promptly notifies
the Company of such disclosure and, if requested by the Company, reasonably
cooperates with the Company at the Company’s expense to minimize the extent of
any such required disclosure. Notwithstanding anything to the contrary herein,
the confidentiality obligations of this Section 12 shall survive the termination
of this Agreement.

13. Miscellaneous.

13.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Purchasers (a) with the right to acquire at least eighty-five
percent (85%) of the Series E Preferred Stock prior to the Closing or
(b) holding at least eighty-five percent (85%) of the New Preferred Stock
following the Closing (the “Aggregate Holders”), (i) the obligations of the
Company and the rights of the Purchasers under this Agreement may be waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), and
(ii) the Company may enter into a supplementary agreement for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of any supplemental agreement or modifying in
any manner the rights and obligations hereunder or thereunder of the Purchasers
and/or the Company; provided, however, that, without a Purchaser’s consent, any
such amendment or waiver shall not treat such Purchaser differently from any
other Purchaser. The Company shall deliver copies of such consent to any
Purchasers who did not execute the same.

The foregoing notwithstanding, no such waiver or supplemental agreement shall
affect any of the rights of any holder of any Securities created by (1) the
Certificates of Designation or by the Delaware General Corporation Law without
compliance with all applicable provisions of the Certificates of Designation and
the Delaware General Corporation Law or (2) any Transaction Document other than
this Agreement without compliance with all applicable provisions of such
Transaction Document.

Neither this Agreement, nor any provision hereof, may be changed, waived,
discharged or terminated orally or by course of dealing, but only by an
instrument in writing.

13.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three
(3) business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (b) one (1) business day after being sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, in each case to the intended recipient as set forth below:

If to a Purchaser at its address set forth on Schedule I hereto.

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Joel F. Freedman, Esq.

Facsimile No.: (617) 951-7050;

 

- 35 -



--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Michael J. Nooney, Esq.

Facsimile No.: (650) 251-5002

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022-4675

Attention: Srinivas Kaushik, Esq.

Joshua Kogan, Esq.

Facsimile No.: (212) 446-6460

If to the Company:

The Princeton Review, Inc.

111 Speen Street

Framingham, MA 01701

Attention: General Counsel

Facsimile No.: (508) 663-5115

with a copy to:

Goodwin Procter LLP.

Exchange Place, 53 State St.

Boston, MA

Attention: John M. Mutkoski, Esq.

Edward A King, Esq.

Facsimile No.: (617) 523-1231

or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto. Any party may give any notice,
request, consent or other communication under this Agreement using any other
means (including, without limitation, personal delivery, messenger service,
telecopy, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless

 

- 36 -



--------------------------------------------------------------------------------

and until it is actually received by the party for whom it is intended. Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 13.2.

13.3. Indemnification; Survival. The Company shall indemnify, save and hold
harmless each Purchaser, its directors, officers, employees, partners,
representatives and agents (each, a “Purchaser Indemnified Party”) from and
against (and shall promptly reimburse such indemnified persons for) any and all
liability, loss, cost, damage, reasonable attorneys’ and accountants’ fees and
expenses, court costs and all other out-of-pocket expenses incurred
(collectively, “Losses”) in connection with or arising from claims, actions,
suits, proceedings or similar claims by any person or entity (other than such
Purchaser) associated, arising out of or relating to (i) the execution, delivery
and performance of this Agreement, any of the other Transaction Documents or any
of the Certificates of Designation, (ii) the transactions contemplated hereby or
thereby, (iii) the ownership by such Purchaser of the Securities or (iv) the
rights of the Purchasers to elect directors to the Board. This indemnification
provision shall be in addition to the rights of the Purchasers to bring an
action against the Company for breach of any term of this Agreement, the other
Transaction Documents or any of the Certificates of Designation. Notwithstanding
anything herein to the contrary, (i) the Company shall not be obligated to
indemnify any Purchaser Indemnified Party under this Section 13.3 with respect
to Losses arising out of, relating to, or resulting from any breach of a
representation or warranty contained in this Agreement or the Transaction
Documents unless the aggregate of all such Losses for such Purchaser Indemnified
Party exceeds $100,000 (the “Basket”), in which case such Purchaser Indemnified
Party shall be entitled to recover all Losses in excess of the Basket, and
(ii) the aggregate liability of the Company hereunder in respect of Losses
arising out of, relating to, or resulting from any breach of a representation or
warranty contained in this Agreement or the Transaction Documents for any
Purchaser Indemnified Party shall not exceed the total Purchase Price paid by
such Purchaser Indemnified Party. For purposes of the foregoing sentence only,
the term “Purchase Price” shall mean $1,000 per share of Series E Preferred
Stock in cash (regardless of whether the actual consideration paid by any
Purchaser Indemnified Party included cash or securities). All representations
and warranties in this Agreement or the Transaction Documents shall survive the
Closing (unless a different period is specifically assigned thereto) except
(i) the representations and warranties contained in this Agreement and the
Transaction Documents, other than the representations and warranties contained
in Section 5.38 of this Agreement, shall survive the Closing only until the date
that is eighteen months after the Closing Date, and (ii) the representations and
warranties contained in Section 5.38 of this Agreement shall survive the Closing
only until the date that is (x) eighteen months after the Acquisition closing
date if the breach of such representations and warranties arise out of or relate
to the representations and warranties of Target and Seller in Sections 7.1, 7.2,
8.1(a), 8.2, 8.3, 8.13, 8.21 and 8.23 of the Stock Purchase Agreement and
(y) twelve months after the Acquisition closing date if the breach of such
representations and warranties arise out of or relate to any of the other
representations and warranties of Target and Seller in the Stock Purchase
Agreement and the Acquisition Documents.

 

- 37 -



--------------------------------------------------------------------------------

13.4. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

13.5. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations under Section 2
hereof without the prior written consent of the Company, except that each
Purchaser may, without the prior consent of the Company, assign its rights to
purchase the shares of Series E Preferred Stock hereunder to any of its
Affiliates. This Agreement shall not inure to the benefit of or be enforceable
by any other Person.

13.6. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

13.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law principles.

13.8. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. Each Purchaser acknowledges that Ropes & Gray LLP has only acted as
counsel for Bain Capital, Simpson Thacher & Bartlett LLP has only acted as
counsel for Prides Capital and Kirkland & Ellis LLP has only acted as counsel
for Falcon and, in each case, not any other Purchaser. The Company has elected
to provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.

 

- 38 -



--------------------------------------------------------------------------------

13.9. Fees and Expenses. The Company agrees to pay, reimburse and hold the
Purchasers harmless from liability for the payment of all out-of-pocket fees and
expenses incurred by it in connection with its diligence investigation of the
Company, the preparation and negotiation of this Agreement and the consummation
of the transactions contemplated hereby, regardless of whether the purchase of
shares of Series E Preferred Stock by the Purchasers pursuant to this Agreement
is consummated. An estimate of the fees and expenses of third parties may be
paid by checks delivered or wire transfers to such parties at the Closing by the
Purchasers, the amount of such checks or wire transfers being deducted from the
aggregate amount to be paid by such Purchasers at the Closing for the shares of
Series E Preferred Stock to be purchased by them hereunder. The reasonable fees
and expenses of the Purchasers may include, without limitation:

(a) the fees and expenses of counsel, consultants and accountants and
out-of-pocket expenses, including diligence and travel expenses, of the
Purchasers, arising in connection with the preparation, negotiation and
execution of the Certificates of Designation and the Transaction Documents and
the consummation of the transactions contemplated thereby,

(b) all costs of the Company’s performance and compliance with the Certificates
of Designation or the Transaction Documents, and

(c) stamp and other taxes, excluding income taxes, which may be payable with
respect to the execution and delivery of the Certificates of Designation or the
Transaction Documents, or the issuance, delivery or acquisition of the shares of
New Preferred Stock or upon the conversion of the shares of New Preferred Stock.

In addition, the Company agrees to pay Bain Capital Venture Partners, LLC and
BCVI a transaction fee equal to $510,000 and $190,000, respectively. Such fees
may be deducted from the aggregate amount to be paid by BCVI at the Closing for
the shares of Series E Preferred Stock to be purchased by it hereunder.

13.10. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.2 shall be deemed effective service of
process on such party.

 

- 39 -



--------------------------------------------------------------------------------

13.11. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY WAIVE, AND
COVENANT THAT NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY RIGHT TO
TRIAL BY JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PURCHASERS AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT
OR OTHERWISE. The Company acknowledges that it has been informed by the
Purchasers that the provisions of this Section 13.11 constitute a material
inducement upon which the Purchasers are relying and will rely in entering into
this Agreement. Any Purchaser or the Company may file an original counterpart or
a copy of this Section 13.11 with any court as written evidence of the consent
of the Purchasers and the Company to the waiver of the right to trial by jury.

13.12. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

13.13. Entire Agreement. The Certificates of Designation and the Transaction
Documents contain the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof and such agreements supersede and replace
all other prior agreements, written or oral, among the parties hereto with
respect to the subject matter hereof and thereof.

13.14. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series E Preferred Stock
Purchase Agreement to be duly executed as of the day and year first above
written.

 

THE COMPANY THE PRINCETON REVIEW, INC. By:  

/s/ Stephen Richards

Name:   Stephen Richards Title:   Chief Operating Officer and Chief Financial
Officer

[Signature page to Series E Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASERS: BAIN CAPITAL VENTURE FUND 2007, L.P. By:  

Bain Capital Venture Partners, L.P.,

its general partner

By:  

Bain Capital Investors, LLC,

its general partner

By:  

/s/ Jeffrey Crisan

Name:   Jeffrey Crisan Title:   Managing Director BCVI-TPR INTEGRAL L.P. By:  
Bain Capital Venture Investors, LLC By:  

/s/ Jeffrey Crisan

Name:   Jeffrey Crisan Title:   Managing Director BCIP VENTURE ASSOCIATES By:  

Bain Capital Investors, LLC,

its managing partner

By:  

Bain Capital Venture Investors, LLC,

its attorney-in-fact

By:  

/s/ Jeffrey Crisan

Name:   Jeffrey Crisan Title:   Managing Director BCIP VENTURE ASSOCIATES-B By:
 

Bain Capital Investors, LLC,

its managing partner

By:  

Bain Capital Venture Investors, LLC,

its attorney-in-fact

By:  

/s/ Jeffrey Crisan

Name:   Jeffrey Crisan Title:   Managing Director RGIP, LLC By:  

/s/ Ann L. Milner

Name:   Ann L. Milner Title:   Managing Member

[Signature page to Series E Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

PRIDES CAPITAL FUND I LP By:  

Prides Capital Partners, L.L.C.,

its general partner

By:  

/s/ Kevin A. Richardson, II

Name:   Kevin A. Richardson, II Title:   Managing Member

[Signature page to Series E Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP By:  

Falcon Strategic Investments III, LP,

its general partner

By:  

Falcon Strategic Investments GP III, LLC,

its general partner

By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Director FALCON MEZZANINE PARTNERS II, LP By:
 

Falcon Mezzanine Investments II, LLC,

its general partner

By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Vice President FMP II CO-INVESTMENT, LLC By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Vice President

[Signature page to Series E Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

      Shares of Series E
Preferred Stock
Purchased    Total
Purchase Price    Consideration

Purchaser

         Cash    Shares of
Series C
Preferred
Stock

Bain Capital Venture Fund 2007, L.P.

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   31,153.5    $31,153,500       34,615

BCVI-TPR Integral L.P.

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   25,000    $25,000,000    $25,000,000   

BCIP Venture Associates

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   4,403.7    $4,403,700       4,893

BCIP Venture Associates-B

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   82.8    $82,800       92

Prides Capital Fund I LP

c/o Prides Capital Partners, L.L.C.

200 High Street, Suite 700

Boston, MA 02110

Facsimile No: (617) 778-9299

   18,000    $18,000,000       20,000

RGIP, LLC

c/o Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman, Esq.

Facsimile No: (617) 951-7050

   360    $360,000       400

Falcon Strategic Partners III, LP

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

   12,714.3    $12,714,285.71    $12,714,285.71   

Falcon Mezzanine Partners II, LP

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

   2,268.6    $2,268,571.43    $2,268,571.43   

FMP II Co-Investment, LLC

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

   17.1    $17,142.86    $17,142.86   



--------------------------------------------------------------------------------

EXHIBIT A

SERIES E CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT B

SERIES D CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE OF ELIMINATION



--------------------------------------------------------------------------------

EXHIBIT D

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

COMPANY BY-LAWS